Citation Nr: 0919277	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for thyroid cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to March 
1985.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In his substantive appeal dated in April 2006, the Veteran 
requested a Board hearing at a local VA office.  In March 
2007, the Veteran withdrew his request for a videoconference 
hearing.  In January 2008, the Veteran withdrew his request 
for a Travel Board hearing.  The Board finds that the 
Veteran's request for a Board hearing has been withdrawn.


FINDINGS OF FACT

1.  The Veteran served as a dental technician and received 
exposure to ionizing radiation while in service.

2.  The evidence of record demonstrates that thyroid cancer 
was initially clinically demonstrated years after service, 
and has not been shown by competent medical evidence to be 
etiologically related to the Veteran's active service, to 
include exposure to ionizing radiation. 


CONCLUSION OF LAW

Thyroid cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
March 2005 and March 2006 correspondence to the Veteran.  The 
March 2005 letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The March 2006 letter 
notified the Veteran that a disability rating and effective 
date would be assigned in the event of award of the benefit 
sought. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), private 
examination and treatment records, and VA examination and 
treatment records.  Additionally, the claims file contains 
the statements of the Veteran.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed" Veteran is one who participated in a 
radiation-risk activity as defined by 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary. 38 C.F.R. § 3.309(d)(2).  

The term radiation exposed Veteran means a Veteran who 
participated in radiation-risk activities as defined 
38 C.F.R. § 3.309(d)(3)(ii).  As the Veteran received his 
radiation exposure while serving in Hawaii and Connecticut as 
a dental technician, he is not a radiation exposed Veteran as 
defined by 38 C.F.R. § 3.309(d).  Therefore, his thyroid 
cancer is not subject to presumptive connection in accordance 
with 38 C.F.R. § 3.309. 

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation; (2) the Veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest in the period specified, the claim will be referred 
to the VA Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the VA Undersecretary 
for Benefits shall consider the claim with reference to 38 
C.F.R. § 3.311(e) and may request an advisory medical opinion 
from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is at least as likely as not that the disease resulted from 
in-service radiation exposure or whether there is no 
reasonable possibility that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer. 38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).  

In determining whether the Veteran warrants service 
connection under 38 C.F.R. § 3.311(b), a three part analysis, 
as noted above, is used.  First, the Veteran has confirmed 
exposure to ionizing radiation.  His DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, for the period 
from December 1978 to March 1982, notes an exposure of 00.001 
in December 1980.  Second, the Veteran has developed a 
radiogenic disease.  In 2005, the Veteran was diagnosed with 
thyroid cancer.  Third, the disease first became manifest 
five years or more after exposure.  As noted above, when a 
radiogenic disease first becomes manifest in the period 
specified, the claim will be referred to the VA Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  The Veteran's cancer 
first became manifest approximately 20 years after exposure.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a)(1) (2008).  When dose 
estimates provided are reported as a range of doses to which 
a Veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2) (2008).

Further, when it has been determined that a Veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the Veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).  

In July 2005, the Veteran's claim was referred by the 
Director, Compensation and Pension Service, to the VA Under 
Secretary for Health, for an opinion on the likelihood that 
the Veteran's thyroid cancer was related to in-service 
radiation exposure.  A review of the July 2005 requesting 
memorandum reflects that the factual background of the case 
was provided.  In response to the memorandum, an August 2005 
memorandum from VA's Chief Public Health and Environmental 
Hazards Officer was prepared.  The memorandum took into 
consideration the Veteran's radiation dose assessment (as 
determined by a Naval Dosimetry Center April 2005 letter) and 
the scientific data (based on cited medical literature) 
regarding the levels of radiation needed to cause the 
specific disability at issue.  The VA's Chief Public Health 
and Environmental Hazards Officer concluded that it is 
unlikely that the Veteran's papillary thyroid carcinoma can 
be attributed to exposure to ionizing radiation in service.  

The Board notes that the Veteran expressed disagreement with 
the RO decision and averred that he had been provided with a 
photodosimetry badge at only one location, Hawaii, and only 
for a portion of the time he was stationed there.  The 
evidence of record, however, indicates that the Veteran's 
potential exposure to ionizing radiation was assessed for 
approximately 24 periods on his DD 1141, and encompass the 
time period from December 1978 through March 1982, and the 
duty stations of Hawaii and Connecticut.  The DD 1141 
reflects a total lifetime accumulated dose exposure of 
00.001.  A Naval Dosimetry Center letter, dated in April 
2005, indicates that Navy records also reflect that the 
Veteran's dose exposure was 00.001.  

In August 2005, the Veteran's Benefits Administration, on 
behalf of the Under Secretary for Benefits, determined that 
there is no reasonable possibility that the Veteran's 
papillary thyroid carcinoma resulted from radiation exposure 
in service.  This determination was made following review of 
the evidence in its entirety.  Based on the decisions of the 
Under Secretary for Benefits, and the Under Secretary for 
Health, service connection for thyroid cancer due to ionizing 
radiation is not warranted under 38 C.F.R. § 3.311 (2008).

Regarding the third avenue of recovery, as noted above, the 
Court has determined that the Radiation Compensation Act does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation.  Combee, supra.  The 
record indicates that the Veteran was discharged from the US 
Army in March 1985.  He was diagnosed with thyroid cancer in 
2005, approximately 20 years after his discharge from 
service.  

A report of medical history, which the Veteran completed for 
purposes of occupational exposure to ionizing radiation in 
February 1985 reflects that the Veteran stated he was in 
excellent health.  A February 1985 radiographic report of the 
Veteran's chest reflects it was within normal limits.  A 
February 1985 report of medical examination found no presence 
of adenopathy or evidence of radiotheraphy and no presence of 
thyroid masses.

July 2002 and November 2002 private medical reports reflect 
that upon clinical examination, the Veteran's thyroid was 
noted to be normal.  No adenopathy was noted.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The medical evidence of record indicates the Veteran was 
noted to have an enlarged thyroid in July 2004.  In August 
2004 a private laboratory report reflects that a specimen 
from the Veteran's thyroid identified no malignant cells.  A 
March 2005 VA discharge summary record reflects that in 
February 2005, the Veteran underwent a left 
hemithyroidectormy, and underwent a right hemithyroidectomy 
in March 2005.  

There is no medical evidence of record that the Veteran's 
thyroid cancer was present during the Veteran's period of 
active service, and there is no competent clinical evidence 
of record which etiologically relates the thyroid cancer to 
his military service.

The Board notes that the Veteran may sincerely believe that 
his thyroid cancer is due to ionizing radiation exposure in 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his disability.  
Espiritu, Id.; 38 C.F.R. § 3.159(a)(1) (2005). 

In conclusion, the evidence of record fails to demonstrate 
that the Veteran's thyroid cancer was causally related to 
active service, to include exposure to ionizing radiation.  
As such, the Veteran's claim of entitlement to service 
connection must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for thyroid cancer, to 
include as due to exposure to ionizing radiation, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


